UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

LATEACHIA C.
o/b/o K.N.A.,

Plaintiff,
Case No. 1:17-cv-0752-CCR

V.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

Defendant.

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR JUDGMENT
ON THE PLEADINGS AND GRANTING THE COMMISSIONER’S MOTION
FOR JUDGMENT ON THE PLEADINGS
(Docs. 11 & 12)

Plaintiff Lateachia Campbell (‘Plaintiff’) brings this action, on behalf of her
minor child, Kyla N. Alexander (“K.N.A.”), for Supplemental Security Income (“SSI”)
under the Social Security Act (“SSA”). On February 28, 2018, Plaintiff filed a motion
for judgment on the pleadings seeking to reverse the decision of the Commissioner that
K.N.A. is not disabled. (Doc. 11.) On April 30, 2018, the Commissioner filed a motion
for judgment on the pleadings asking the court to affirm its decision. (Doc. 14.) Plaintiff
replied on May 21, 2018, at which point the court took the pending motions under
advisement.

Plaintiff challenges Administrative Law Judge (“ALJ”) Lynnette Gohr’s decision,
arguing she failed to properly evaluate K.N.A.’s limitations in two of the six functional
domains described in 20 C.F.R. § 416.926a(b)(1)(i)-(vi). The Commissioner asserts that
no error occurred and the ability to reach divergent conclusions does not create one

provided substantial evidence supports the determinations by the ALJ.
Plaintiff is represented by Anthony J. Rooney, Esq., Ida M. Comerford, Esq., and
Kenneth R. Hiller, Esq. The Commissioner is represented by Special Assistant United
States Attorneys Elizabeth Rothstein and Richard W. Pruett.

I. Procedural Background.

On February 13, 2014, Plaintiff filed an application for SSI on behalf of K.N.A.
alleging disability as of September 30, 2013. Her claim was denied on May 20, 2014.
On May 29, 2014, she filed a written request for a hearing. On July 14, 2016, Plaintiff
and K.N.A. attended a hearing which was held before ALJ Eric L. Glazer! in Buffalo,
New York. A supplemental hearing was ordered for September 20 16, but Plaintiff did
not appear. On September 30, 2016, ALJ Gohr issued a decision finding that K.N.A. was
not disabled. On June 5, 2017, the Appeals Council denied Plaintiff's request for review.
As aresult, ALJ Gohr’s determination stands as the Commissioner’s final decision.

I. Factual Background.

K.N.A. was born on August 30, 1999. At the time of the ALJ’s hearing, she was
approximately sixteen years old and had completed the tenth grade. Plaintiff alleges
K.N.A. is disabled as a result of attention deficit hyperactivity disorder (“ADHD”), poor
concentration, mood swings, and depression. Her IQ testing has yielded full scale IQ
scores of sixty, eighty-one, and ninety-one.

K.N.A. has struggled behaviorally and academically since she entered school
including an unsubstantiated report that she failed first grade. In October 2013, she was
placed in a group home because of behavioral issues. Her social worker reported that
K.N.A. was hospitalized in a psychiatric unit from December 8 to 10, 2013, but no

medical records supporting this claim were submitted to the ALJ 2

 

| The parties’ briefing suggests ALJ Lynnette Gohr presided over the July 14, 2016 hearing, but
the record appears to indicate that ALJ Glazer presided over parts of it. See AR 102, 104, 122,
187, 201, 276, 282, 303.

2 The examining state consulting physician’s report stated that K.N.A. had never been
hospitalized for psychiatric reasons. (AR 551.) Her “Global Subject Activity Report” from the
Jamestown, New York Police, however, lists a mental health pick-up for December 8, 2013.
(AR 529.)
In late 2013, K.N.A. was placed in the Gustavus Adolphus Family Services
residential treatment facility (“Gustavus Adolphus”). (AR 250.) On December 6, 2013,
Kristin Saunders, a social worker at Gustavus Adolphus, performed an initial assessment
of K.N.A, noting that K.N.A. had been referred to Gustavus Adolphus because she
needed “a higher level of supervision” after she failed to attend school, was
insubordinate, verbally and physically aggressive, defiant toward authority, engaged in
thefts, and had problems with substance abuse. (AR 327.) Ms. Saunders reported that
K.N.A. stated she was able to get good grades if she attended classes and completed her
assignments. Ms. Saunders opined that K.N.A.’s “truancy and negative behavior have
had an overall negative effect on her educational achievement.” Jd. Although ADHD
medication was recommended, K.N.A. refused it. K.N.A.’s responses to the “Trauma
Symptom Checklist for Children” indicated “slight elevations in the categories of
depression, anger and dissociation” and her “Child and Adolescent Needs and Strengths”
assessment suggested treatment areas in anger control, substance abuse, and delinquent
behavior. (AR 327-28.)

On January 27, 2014, Douglas Penhollow, the Treatment Coordinator for
Gustavus Adolphus, provided a summary of K.N.A.’s progress. He noted that she had
demonstrated an ability to follow the program’s rules and routine “when she [chose] to do
so” but had “ma[de] the choice not to on most occasions.” (AR 345.) He stated that
K.N.A. was capable of completing all of the cleaning tasks assigned to her and showed
improvement in fulfilling her expected tasks. She was working with staff to develop life
skills, attending school on a regular basis, and had demonstrated she was capable of
meeting the school’s expectations.

Mr. Penhollow noted that, at times, K.N.A. was rude, disrespectful, and aggressive
toward staff “without provocation[,]” although her behavior toward staff was improving.
(AR 346.) He indicated she was “sneaky” and that staff was working with her to
minimize her attempts to manipulate staff and peers. Jd. K.N.A. also struggled with
taking responsibility for her actions. One staff member reported that K.N.A. googled her

personal information and used it to make threats and manipulate her. Mr. Penhollow

3
noted that while K.N.A. had made some progress, she had difficulty maintaining a
“steady pattern of consistent positive behavior[.]” (AR 348.) The treatment team
recommended K.N.A. continue the program at Gustavus Adolphus.

Karen Storinge, a special education teacher at Gustavus Adolphus, completed an
undated teacher questionnaire for K.N.A. when she was in eighth grade. Ms. Storinge
indicated K.N.A.’s functioning appeared age-appropriate in the areas of attending and
completing tasks, interacting and relating with others, and moving about and
manipulating objects. She reported that K.N.A. found it challenging to handle frustration
appropriately, respond appropriately to changes in her own mood, and “[use] appropriate
coping skills to meet daily demands of [the] school environment[.]” (AR 271.) She
acknowledged that K.N.A. had been diagnosed with a mood disorder but indicated that
there were no “side effects associated [with the disorder] that interfere[ed] w[ith] the
child[’]s functioning[.]” (AR 272.) She reported that K.N.A. was receiving extra help in
math from a tutor twice a week.

On March 17, 2014, Mr. Penhollow completed another status report describing
K.N.A.’s progress between January and March. He noted a number of issues with
K.N.A.’s behavior, including that she was found attempting to sneak a razor blade into
school, had an altercation with another student during which she threw a garbage can and
broom at the student, verbally harassed a third grade student, was found smoking
cigarettes outside a classroom window, punched a staff member in the face, and was
caught with marijuana. In February of 2014, K.N.A. participated in a physical attack on a
staff member initiated by another student.

With regard to her educational development, Mr. Penhollow expected K.N.A. to
successfully complete eighth grade as she finished the majority of her assignments on
time with minimal assistance. K.N.A. was also taking her medications and attending
weekly counseling. The staff at Gustavus Adolphus believed K.N.A. had demonstrated
some progress and recommended she remain in the program. Her report card dated April

25, 2014, indicated that she was improving academically and behaviorally, although she
was easily distracted. Her third quarter grade point average (“GPA”) was an 81.45 out of
100.

On June 30, 2014, K.N.A. was discharged from Gustavus Adolphus at which time
Ms. Saunders reported that K.N.A. “was somewhat responsive to the support that was
offered to her; however, she continued to be non-compliant with school and unit
programming. [She] was at times, disruptive to the point of aggression.” (AR 544.) Ms.
Saunders recommended further counseling to help K.N.A. manage her anger and improve
her decision-making skills. She concluded “[K.N.A.] has many strengths which include
being resourceful to meet her needs and the desire to improve her relationship with her
mother. She was cautious about returning to her home environment; however anticipated
a successful discharge to her mother’s care.” Jd.

As a result of her February assault on the Gustavus Adolphus staff member, from
October 2, 2014 to November 13, 2014, K.N.A. attended the Brentwood Residential
Center for Girls in Dix Hills, New York. While at Brentwood, she attended ninth grade
and received an academic average of 60 out of 100 in English, Global Studies, Integrated
Algebra, Living Environment, and Career Financial Management. She earned an
academic average of 75 out of 100 in Physical Education. On November 13, 2014, she
was transferred to Cayuga Centers in Auburn, New York, where she remained in
residential treatment until January 26, 2015.

While residing at Cayuga Centers, K.N.A. attended Auburn High School.
According to her report card for the period ending December 3, 2014, K.N.A. had a 73.67
out of 100 GPA, although she was not eligible for grades in Algebra, Biology, or
Spanish. Her biology teacher noted that K.N.A. was courteous and showed good effort,
but failed tests and “trie[d] to achieve but ha[d] trouble mastering the subject.”

(AR 455.) An Individualized Education Program (“IEP”) dated December 3, 2014, stated
that K.N.A. “struggle[d] with mood regulation and significant behavioral outbursts. She
require[d] close supervision to ensure that she [was] behaving appropriately . . . [and] a
small classroom setting as her emotional needs c[ould not] be supported within the

general education setting.” (AR 456.) A second report card from Auburn High School

5
dated January 23, 2015, reported no grades or GPA for K.N.A. but listed her class rank as
258 out of 626.

In January 2015, K.N.A. was released from residential treatment and sent home.
A draft IEP from Buffalo City School District for a meeting on February 13, 2015, stated
that “[K.N.A.] is a likeable student. She has positive relationships with most of her peers
and staff. She has shown marginal growth by trying inconsistently to stay out of
trouble.” (AR 478.) It continued:

[K.N.A.] enjoys and seeks adult attention and will usually converse
inappropriately with adults. ... [K.N.A.] has historically had difficultly
taking responsibility for any negative behaviors. ... She will redirect with
several prompts and act in a socially appropriate manner. The goal is to
make this a permanent behavior. [She] has a unique sense of humor and a
unique personality which can make her a pleasure to be around.

Id.

It is unclear from the record why K.N.A. returned to residential treatment at the
Wyndam Lawn facility on July 21, 2015. Thereafter, on December 9, 2015, she was
transferred to Taberg Residential Center (“Taberg’) for making a threat to kill someone.
A report from Taberg dated January 25, 2016, indicates that “[K.N.A.] has demonstrated
the ability to display appropriate behavior . . . and will be released from Taberg on
[February 18, 2016]. [K.N.A.] will return home to her mother and receive aftercare
services from the Buffalo CMSO office.” (AR 174.) The report noted that K.N.A. had
adjusted well to the program with minimal issues, had only one significant behavioral
incident, and had a “positive peer leadership [role] and remained focused on her goal of
going home.” Jd. At the time, K.N.A. was in the ninth grade and had an IEP for
emotional disturbance.

In February 2016, K.N.A. was discharged from Taberg with an ankle monitor.
She returned home and attended Riverside High School. Angela Mosseau, a special
education teacher at the Riverside Institute of Technology, authored a June 20, 2016
progress report which indicated that K.NA. had not achieved her social, emotional, and
behavioral goals, and had made inconsistent progress toward her goal of improving in

math and completing four out of five assignments independently and on time. K.N.A.’s

6
June 2016 report card indicated that she had failed Global Studies, English 10, Earth
Science, and Algebra, and was required to attend summer school. Ms. Mosseau
cautioned that the report card was only one report to consider in evaluating K.N.A.’s
overall academic achievement.

A. K.N.A.’s Medical and Mental Health History.

On April 8, 2013, Plaintiff accompanied K.N.A. to a medical appointment with
Gale R. Burstein, M.D., to address K.N.A’s behavioral problems and sore throat.
Plaintiff was concerned that K.N.A.’s medication, Focalin, was not improving her
behavior, and Plaintiff requested a higher dose.

On March 20, 2015, Michelle M. Myers, M.D. and Dr. Parmington saw K.N.A.
for a routine well child exam. Dr. Myers noted that K.N.A. was living at home but had
recently been in a group home for behavioral issues. At the time, she was attending
Riverside High School and was in the ninth grade. K.N.A. reported that she did not like
the other students and that there were lots of fights at the school. She had previously
been in special education classes, but was trying regular education and was involved in
some clubs and activities. She stated that she enjoyed reading, was worried she was not
keeping up in school, and was having difficulty focusing. She was also having trouble
sleeping, unless she took Abilify. She was still being prescribed Focalin and was also
taking Risperdal and Adderall. Dr. Myers noted that K.N.A.’s behavior had been fine
since she returned home. K.N.A. reported no drinking or use of marijuana, she planned
to obtain a summer job, and was visiting with her father every other week. The results of
Dr. Myers’s physical and mental examination of K.N.A. were normal. Continuing with
ADHD treatment and counseling was recommended.

At a May 6, 2015 exam, Anna Socha, M.D., evaluated K.N.A., who was seeking a
prescription for birth control. K.N.A. reported that she was no longer taking her ADHD
medications and was homeschooled. Dr. Socha described K.N.A.’s general health status

as “good” and her physical and mental exam yielded normal results. (AR 420.)
On February 25, 2016, Karla A. Sherwood, PNP, evaluated K.N.A. at another well
child exam. Nurse Sherwood indicated that K.N.A. was in good health and Plaintiff
planned on homeschooling K.N.A.

On November 6, 2013, Israr Abbasi, M.D., a child psychiatrist, and Gust Verleni,
P.A., conducted a psychiatric evaluation of K.N.A. The evaluation noted that K.N.A.
struggled with focus and concentration in school. K.N.A. denied any attempted suicides,
explaining she did not intend to kill herself but had threatened to do so because she was
angry. She reported being tearful a lot of the time. K.N.A. indicated she used to take
Ritalin for her ADHD but had ceased taking it two months ago. A mental status exam
revealed that K.N.A. was alert and cooperative with a normal mood, normal speech, and
no apparent anxiety, but at times appeared depressed. She did not appear goal-oriented
and her focus and concentration were poor. Dr. Abbasi and PA Verleni assessed K.N.A.
to have a Global Assessment of Functioning (“GAF”) score of sixty, which indicates
moderate symptoms or moderate difficulty in social, occupational, or school functioning.
Dr. Abbasi and PA Verleni suggested K.N.A. could benefit from counseling but had
refused psychotropic medications to treat her ADHD as well as medications to address
her symptoms suggestive of a mood disorder and depression.

On January 8, 2014, Dr. Abbasi and PA Verleni re-evaluated K.N.A. K.N.A. was
taking medication to address her behavioral problems and reported that it was helping.
Feedback forms reviewed by Dr. Abbasi and PA Verleni suggested that K.N.A. was
sometimes disrespectful and required significant redirection in order to complete tasks.
K.N.A. complained that the residential treatment staff was rude to her. Dr. Abbasi and

PA Verleni observed that K.N.A. was alert, oriented, cooperative, and able to sit still and

 

3 GAF scores are of limited relevance to a SSA disability determination. See Revised Medical
Criteria for Evaluating Mental Disorders and Traumatic Brain Injuries, 65 Fed. Reg. 50746,
50764-5 (2000) (stating a GAF score “does not have a direct correlation to the severity
requirements in [the SSA’s] disorders listings.”); DeBoard v. Comm’r of Soc. Sec., 211 F. App’x
411, 415 (6th Cir. 2006) (“[T]he Commissioner has declined to endorse the [GAF] score for use
in the Social Security . . . disability programs, and has indicated that [GAF] scores have no direct
correlation to the severity requirements of the mental disorders listings.”).

8
answer questions appropriately. She was focused and spoke normally. Her “[j]udgment
and insight [were] fair.” (AR 334.) Dr. Abbasi and PA Verleni assessed K.N.A. to have
a GAF score of seventy, which represents “some mild symptoms . . . or some difficulties
in social, occupational or social functioning[.]” (AR 25.)

K.N.A. had a follow-up appointment with Dr. Abbasi and PA Verleni on March 5,
2014. She was taking Celexa to treat her depression and stated that she wanted to be
discharged to live with her mother. Dr. Abbasi and PA Verleni observed that K.N.A.
maintained eye contact, had a “bright” mood, and an appropriate affect. (AR 333.) Her
speech was normal and she presented as goal-oriented with intact judgment and insight.
They recommended K.N.A. continue with her medication and work on improving her
socialization and problem-solving skills. Her GAF score was eighty, which indicates that
if symptoms are present, they are “transient and expectable reactions to psychosocial
stressors[.]” (AR 25.)

On May 28, 2014, Dr. Abbasi and PA Verleni re-evaluated K.N.A. who reported
she was permitted to visit Plaintiff at home every other weekend. Plaintiff reported that
these visits were going well. Although there were concerns that K.N.A. was not taking
her medications, she denied this and claimed that her mood was stable. K.N.A. stated she
was having difficulty sleeping and was reporting night terrors, but otherwise doing “fairly
well[.]” (AR 545.) Dr. Abbasi and PA Verleni observed that K.N.A. was alert,
maintained eye contact, and her judgment and insight were intact. Her GAF score was
eighty.

B. State Agency Consulting Assessments.

On August 24, 2016, Christine Ransom, Ph.D., performed a psychiatric
examination of K.N.A. in connection with Plaintiff's application for SSI. Dr. Ransom
noted that K.N.A. had received treatment for ADHD in the past. Plaintiff told Dr.

Ransom that K.N.A.’s behavior had improved significantly since her treatment in group
homes from late 2015 to early 2016. K.N.A. was not taking medications to treat her
behavioral issues and was not attending counseling. Plaintiff described K.N.A.’s recent

behavior as “a little bit shaky” and explained that she was hoping K.N.A. would resume

9
taking medications and attending counseling. Plaintiff stated that K.N.A. had mild
difficulty following through with tasks and exhibited mild irritability. Dr. Ransom
recorded that there were no reports of drug or alcohol use. K.N.A.’s mental status exam
was normal; she was described as cooperative and socially appropriate with a neutral
mood, intact attention and concentration, and appropriate attention throughout the exam.
Dr. Ransom opined that K.N.A. would have “mild difficulty attending to, following and
understanding age appropriate directions, complet[ing] age appropriate tasks, [and]
adequately maintain[ing] appropriate social behavior” due to her ADHD. (AR 553.) The
results of her evaluation were thus deemed “consistent with a mild psychiatric condition,
which will not significantly interfere with [K.N.A.’s] ability to function on a daily basis.”
Id.

In May 2014, Cheryl Butensky, Ph.D., a Department of Health and Human
Services reviewing psychologist, provided a non-examining assessment of K.N.A. She
opined that K.N.A. had less than marked limitations in the domains of acquiring and
using information; attending and completing tasks; interacting and relating to others; and
caring for herself, with no limitation in the domains of moving about and manipulating
objects and health and physical well-being.

Cc. Plaintiff’s Function Report for K.N.A.

On January 18, 2014, Plaintiff completed a function report on behalf of K.N.A. It
indicated that K.N.A. attended school full-time and had no limitations on her ability to
communicate. K.N.A. could read and understand sentences in comics, books, and
magazines, spell words of more than four letters, add and subtract numbers greater than
ten, and understand, carry out, and remember simple instructions. She could tell time
using a digital clock, had difficultly multiplying and dividing numbers larger than ten,
and could not make correct change.

With regard to her social activities, Plaintiff indicated that K.N.A. had friends her
own age and could “sometimes” make new friends, did not generally get along with her
other adults, or school teachers, and did not play team sports. (AR 240.) Plaintiff
reported that K.N.A. did not wash or put away her clothes, help around the house, study

10
or do her homework, keep out of trouble, or obey rules. However, K.N.A. was able to
take care of her personal hygiene, cook a meal for herself, get to school on time, take her
medication, avoid accidents, and ask for help when needed. Plaintiff stated that K.N.A.
worked on arts and crafts projects and kept busy on her own, but that most of the time she
did not finish the things she started.

D. Plaintiff’s and K.N.A.’s Testimony at the July 14, 2016 Hearing.

At the ALJ’s July 14, 2016 hearing, K.N.A. testified that she had been living with
her sister for a couple of months due to arguments with her mother. She acknowledged
that she had a history of running away from group homes and stated she had done so
because she did not like to be around people. She was upset by how people looked at her,
and often felt like people were laughing at her. She stated she was more comfortable
with her family. When asked about fights at school, K.N.A. stated that if she felt like
people were talking about her, she would run away. If she was unable to run away, she
would “address them” which led to conflicts. (AR 111.) She explained that one fight she
“jumped” into was because a staff member was fighting her friend. Id. She described
herself as impulsive and testified that medication, counseling, and support groups did not
help with her anger or the other things with which she struggled.

When asked about her grades, K.N.A. reported not finishing the year with good
grades, which she attributed to “hanging with the wrong people.” (AR 115.) She
acknowledged she had not attended class or completed her homework. She stated that at
school she was just given work and was sometimes afraid to ask for help. When asked
about her future interests, she responded that she wanted to be a surgeon.

K.N.A. testified that she had some friends in her neighborhood, four friends at
school, liked basketball, English, and science, and competently completed chores at her
sister’s house. She testified she had received detention only for being late and had not
been in any fights at school. When asked about her weaknesses, K.N.A. responded that
her negative thinking was a weakness because if she thought differently, she would

probably have more friends. Once she made friends, she was able to retain them. She

11
testified that she had “anger issues[,]” was “not afraid to say anything[,]” had “a smart
mouth[,]” and “g[ot] triggered fast[,]” but could be nice. (AR 121.)
Ill. Application of the Three-Step, Sequential Framework.

Under the SSA, an individual under the age of eighteen is entitled to SSI benefits
when he or she “has a medically determinable physical or mental impairment, which
results in marked and severe functional limitations, and which can be expected to result
in death or which has lasted or can be expected to last for a continuous period of not less
than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). A three-step, sequential evaluation
process is used to determine whether an individual under the age of eighteen is disabled.
20 C.E.R. § 416.924(a)-(d); see also Phelps v. Colvin, 20 F. Supp. 3d 392, 398
(W.D.N.Y. 2014). First, the ALJ determines whether the child is engaged in any
substantial gainful activity. 20 C.F.R. § 416.924(b). If the child is engaged in substantial
gainful activity, he or she is not disabled. 42 U.S.C. § 1382c(a)(3)(C)(ii). Ifthe child is
not engaged in substantial gainful activity, the ALJ proceeds to Step Two. At Step Two,
the ALJ determines whether the child has a medically severe impairment or combination
of impairments that cause “more than minimal functional limitations[.]” 20 C.F.R.

§ 416.924(c). At Step Three, the ALJ determines whether the child’s severe
impairment(s) “meet[s], medically equal|[s], or functionally equal[s]” the criteria of any
listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. § 416.924(d).

If a child’s impairments do not meet or equal a listed impairment, the ALJ will
consider how a child functions in the following six domains: “(i) Acquiring and using
information; (ii) Attending and completing tasks; (iii) Interacting and relating with
others; (iv) Moving about and manipulating objects; (v) Caring for yourself; and (vi)
Health and physical well-being.” 20 C.F.R. § 416.926a(b)(1). A child will be considered
disabled if his or her impairments “result in ‘marked’ limitations in two domains of
functioning or an ‘extreme’ limitation in one domain.” 20 C.F.R. § 416.926a(a). A
“marked” limitation exists when the child’s impairments “interfere[] seriously with [his
or her] ability to independently initiate, sustain, or complete activities.” 20 C.F.R.

§ 416.926a(e)(2)(i). An “extreme” limitation exists when the child’s impairments

12
“interfere[] very seriously with [his or her] ability to independently initiate, sustain, or
complete activities.” 20 C.F.R. § 416.926a(e)(3)(i).

ALJ Gohr determined that K.N.A. had not engaged in substantial gainful activity
since the date of her February 13, 2014 application through the date of her decision. At
Step Two, she found K.N.A. to have the severe impairments of “[ ADHD]; a behavior
disorder; a mood disorder; and obesity[.]” (AR 22.)

At Step Three, ALJ Gohr concluded that K.N.A. did not have an impairment or
combination of impairments that met or medically equaled a listed impairment in 20
C.F.R. Part 404, Subpart P. Appendix 1. She thereafter determined that K.N.A. had a
“less than marked limitation” in acquiring and using information, attending and
completing tasks, interacting and relating with others, and caring for herself. (AR 27.)
She further found K.N.A. to have no limitations in moving about and manipulating
objects and in health and physical well-being. Because K.N.A.’s impairments did not
result in marked limitations in two domains of functioning or an extreme limitation in one
domain of functioning, ALJ Gohr concluded that K.N.A. was not disabled from February
13, 2014 through September 30, 2016.

IV. Conclusions of Law and Analysis.

A. Standard of Review.

In reviewing the Commissioner’s decision, the court “conduct[s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal
standards have been applied.” Cichocki v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013)
(internal quotation marks omitted). “Substantial evidence is ‘more than a mere scintilla’
and ‘means such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.’” Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (quoting
Richardson v. Perales, 402 U.S. 389, 401 (1971)). “If evidence is susceptible to more
than one rational interpretation, the Commissioner’s conclusion must be upheld.”
McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “It is the function of the Secretary,

not [the reviewing courts], to resolve evidentiary conflicts and to appraise the credibility

13
of witnesses, including the claimant.” Aponte v. Sec’y, Dep't of Health & Human Servs.
of U.S., 728 F.2d 588, 591 (2d Cir. 1984) (internal quotation marks omitted) (alteration in
original).

B. Whether the ALJ’s Functional Equivalence Determination is
Supported by Substantial Evidence.

Plaintiff contends that the determination that K.N.A. had less than marked
limitations in the domains of attending and completing tasks and interacting and relating
with others was not supported by substantial evidence because ALJ Gohr failed to
consider whether K.N.A.’s improvement was based on a structured special education
environment and failed to compare K.N.A. to her same-aged peers. The Commissioner
responds that ALJ Gohr examined K.N.A.’s behavior in a variety of settings, compared
her to her same-aged peers, and properly found that many of K.N.A.’s behavior
challenges were not caused by a medical impairment.

1. Attending and Completing Tasks.

Within the domain of “attending and completing tasks,” an ALJ considers how
well a child can “focus and maintain . . . attention, and how well [the child can] begin,
carry through, and finish . . . activities, including the pace at which [the child can]
perform activities and the ease with which [the child can] change them.” 20 C.F.R.

§ 416.926a(h). “‘Marked’ limitation [] mean[s] a limitation that is ‘more than moderate’
but ‘less than extreme.’” 20 C.F.R. § 416.926a(e)(2)(i). “[Adolescents] should be able
to... maintain [] concentration while reading textbooks, and independently plan and
complete long-range academic projects ... [and] should also be able to organize []
materials and to plan [] time in order to complete school tasks and assignments.” 20
C.F.R. § 416.926a(h)(v). A limitation in a domain is not considered unless it is caused by
a medical impairment. SSR 09-4P, 2009 WL 396033, at *3 (Feb. 18, 2009) (“[W]e do
not consider a limitation in the domain of ‘Attending and completing tasks’ unless it
results from a medically determinable impairment(s).”).

Contrary to Plaintiffs contention, ALJ Gohr compared K.N.A. with her same-

aged peers, prefacing her analysis with a description of Social Security Administration

14
regulations and rulings which outline the expectations for an adolescent without an
impairment in the domain of attending and completing tasks. The ALJ then analyzed the
evidence of K.N.A.’s ability to attend and complete tasks and found that K.N.A. had only
mild difficulty following through with tasks when her ADHD was untreated as compared
to her same-aged peers.

As part of her determination, ALJ Gohr gave great weight to Dr. Ransom’s 2016
opinion which found that K.N.A. had only mild difficulty “attending to, following, and
understanding age appropriate directions, [and] completing age appropriate tasks|.]”
(AR 25.) Dr. Ransom evaluated K.N.A. during a period when she was not taking
medications and was living at home. (AR 25.) Dr. Ransom opined that K.N.A.’s
psychiatric condition was mild and “would not significantly interfere with her ability to
function on a daily basis[.]” Jd. Plaintiff does not challenge the weight attributed to Dr.
Ransom’s opinion, which supports the ALJ’s determination that K.N.A. had less than
marked limitations.

Similarly, Dr. Abbasi’s and PA Verleni’s assessments from January to June 2014
noted normal mental evaluations and GAF scores within normal ranges. Dr. Butensky, a
non-examining reviewing psychologist, opined that K.N.A. had less than marked
limitations in this domain. The ALJ gave this opinion only “some weight” because Dr.
Butensky had not examined K.N.A., but found her opinion consistent with the record.

Plaintiff cites K.N.A.’s inconsistent and failing grades in June 2016 as evidence of
K.N.A.’s marked limitation in this domain, however, throughout the relevant period,
K.N.A. acknowledged that she was able to obtain good grades if she attended class and
completed her assignments. ALJ Gohr also noted that K.N.A.’s ADHD was well
managed by medications when she was taking them. See Miller v. Comm’r of Soc. Sec.,
409 Fed. App’x 384, 288 (2d Cir. 2010) (affirming determination that child was not
disabled in part because he “and his mother were satisfied with the results of the
medications prescribed to treat [his] ADHD; and testimony from [the child] that his

medications helped him to focus in class, at least for the most part’).

15
A failure to consider the effect of a highly structured educational setting when
determining a child’s limitations may constitute reversible error. See, e.g., Williams ex
rel. D.A.W. vy. Astrue, 2009 WL 3754391, at *8-9 (S.D.N.Y. Nov. 5, 2009)
(“Improvement based on a structured special education environment and the efforts of
teachers and therapists is insufficient to support a finding that [the child’s] functional
limitations are not marked.”); Marshall ex rel. D.B. v. Colvin, 2013 WL 12224213, at *6
(N.D.N.Y. July 19, 2013) (“The ALJ’s failure to consider the impact of the structured
setting and significant support on Claimant’s functioning was error.”). However, in
making her determination in this domain, ALJ Gohr was well aware of K.N.A.’s
placements in various structured residential settings as well as her mother’s and sister’s
homes. In the latter settings, Plaintiff reported K.N.A. experienced only mild difficulty
following through with tasks and “testing revealed that [K.N.A.’s] attention and
concentration were still intact.” (AR 28.) K.N.A. thus had only mild limitations
regardless of setting, and showed improvement when she made an effort and took ADHD
and mood stabilizing medications.

In summary, ALJ Gohr considered K.N.A.’s limitations during periods when she
was both in and outside of a structured educational setting, acknowledged K.N.A.’s mild
ADHD symptoms, and appropriately concluded that these limitations were not “marked”
because they did not “interfere[] seriously with [K.N.A.’s] ability to independently
initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(2). Because substantial
evidence supports the ALJ’s conclusion, a remand is not required. See Selian v. Astrue,
708 F.3d 409, 417 (2d Cir. 2013) (“If there is substantial evidence to support the [ALJ s|
determination, it must be upheld.”).

2. Interacting and Relating with Others.

In the domain of “interacting and relating with others,” an ALJ considers “how
well [the child can] initiate and sustain emotional connections with others, develop and
use the language of [the child’s] community, cooperate with others, comply with rules,
respond to criticism, and respect and take care of the possessions of others.” 20 C.F.R.

§ 416.926a(i). Adolescents “should be able to initiate and develop friendships[,|.. .

16
relate appropriately to other children and adults, . . . begin to be able to solve

conflicts[,] . . . recognize that there are different social rules for [friends their age] and for
acquaintances or adults . . . and should be able to intelligibly express [] feelings, ask for
assistance . . . seek information, describe events, and tell stories[.]” 20 C.F.R.

§ 416.926a(i)(2)(v). Plaintiff asserts K.N.A.’s behavioral problems demonstrate that ALJ
Gohr erred in determining K.N.A. has less than a marked limitation in the domain of
interacting and relating with others.

ALJ Gohr properly cited and relied upon Social Security Administration
regulations that describe same-aged peers and used that standard to evaluate K.N.A.’s
capacity to interact and relate with others. Acknowledging K.N.A’s behavioral problems
and placement in group homes, ALJ Gohr nonetheless found a less than marked
limitation based on K.N.A.’s positive relationship with her father and the fact that she
“generally got along well with friends and peers[.]” (AR 29.) The ALJ concluded that
“Tw]hile engaging in treatment and taking her medication regularly, she developed
positive relationships with most of the staff, was respectful, even when she was mad or
angry, and showed she was able to follow the rules and regulations when she wanted
to[.]” (AR 30.)

Substantial evidence supports the ALJ’s finding that K.N.A.’s ability to interact
and relate with others, when compared with her same-aged peers, did not constitute a
marked limitation. The possibility that another decision-maker might reach a different
conclusion is not alone grounds for remand. See McIntyre v. Colvin, 758 F.3d 146, 149
(2d Cir. 2014) (“If evidence is susceptible to more than one rational interpretation, the
Commissioner’s conclusion must be upheld.”). K.N.A. planned to get a summer job, had
a boyfriend, and participated in activities appropriate to her age group. She testified that
although she had difficulty making friends, she could retain them and had friends both in
school and in her neighborhood. After a physical and mental evaluation, Dr. Ransom
concluded that K.N.A. had only mild difficulty in adequately maintaining appropriate
social behavior, asking questions and requesting assistance in an age appropriate manner,

and interacting adequately with peers and adults. Although K.N.A. struggled

17
behaviorally throughout the relevant period, she was also capable of engaging
appropriately with others as evidenced by her status as a peer leader at Taberg and her
evaluation by Ms. Storinge. K.N.A’s IEP from 2015 indicated that she was a likable
student with whom teachers enjoyed working. See Mohamed v. Astrue, 2010 WL
2640541, at *4 (W.D.N.Y. June 29, 2010) (“The opinion of a teacher who works with a
child on a daily basis and observes her in a social setting with peers, as well as adults, is
an invaluable method to ascertain the severity of an impairment and requires careful
consideration.”). Plaintiffs argument that ALJ Gohr erred in failing to consider the
effect of a supportive setting is unsupported by the record because ALJ “first evaluated
how [K.N.A.] functions in all settings and at all times, as compared to other children the
same age who do not have impairments.” (AR 23.) Residential treatment did not appear
to have had a significant effect on K.N.A.’s ability to interact and relate with others as
her worst behavioral incident, the physical attack on a staff member, occurred while in
residential treatment. In March 2015, Dr. Myers noted there were no reports of
behavioral problems since K.N.A. had returned home from residential treatment.
Plaintiff herself reported only mild behavioral problems as of August 2016, while K.N.A.
was living at home. K.N.A. testified at the ALJ’s hearing that she was not getting into
fights at Riverside and she was given detention only for being tardy.

Although K.N.A. has a history of serious behavioral problems, as the
Commissioner points out, the medical evidence in the record does not connect those
problems to her impairments. See SSR 09-5P, 2009 WL 396026, at *3 (Feb. 17, 2009)
(“[W]e do not consider a limitation in the domain of ‘Interacting and relating with others’
unless it results from a medically determinable impairment(s).”). Because the ALJ’s
determination in this domain is supported by substantial evidence in the record, including
teacher questionnaires and medical evaluations, the court cannot disturb it on appeal even
if it might have reached a different conclusion. See Stanley v. Comm’r of Soc. Sec., 32 F.
Supp. 3d 382, 390 (N.D.N.Y. 2014) (Tf supported by substantial evidence, the
Commissioner’s finding must be sustained even where substantial evidence may support

the plaintiffs position and despite that the court’s independent analysis of the evidence

18
may differ from the [Commissioner’s].”) (internal quotation marks omitted) (alteration in
original).
CONCLUSION

For the foregoing reasons, the court DENIES Plaintiff's motion for judgment on
the pleadings to reverse (Doc. 11) and GRANTS the Commissioner’s motion to affirm.
(Doc. 12.)
SO ORDERED.

Dated at Burlington, Vermont, this ae day of May, 2019.

¢ ——__—
Christina Reiss, District Judge
United States District Court

19
